            Case 2:20-cv-00481-KJN Document 17 Filed 07/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TORIANO GERMAIN HUDSON, Sr.,                        No. 2:20-cv-0481 KJN P
12                         Plaintiff,
13              v.                                        ORDER
14    ROBERT NEUSCHMID, et al.,
15                         Defendants.
16

17             Plaintiff is a state prisoner, proceeding pro se, in an action brought under 42 U.S.C.

18   § 1983. Plaintiff requests that the court appoint counsel. District courts lack authority to require

19   counsel to represent indigent prisoners in section 1983 cases. Mallard v. United States Dist.

20   Court, 490 U.S. 296, 298 (1989). In exceptional circumstances, the court may request an attorney

21   to voluntarily represent such a plaintiff. See 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

22   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

23   When determining whether “exceptional circumstances” exist, the court must consider plaintiff’s

24   likelihood of success on the merits as well as the ability of the plaintiff to articulate his claims pro

25   se in light of the complexity of the legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970

26   (9th Cir. 2009) (district court did not abuse discretion in declining to appoint counsel). The

27   burden of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances

28   ////
                                                          1
         Case 2:20-cv-00481-KJN Document 17 Filed 07/01/20 Page 2 of 2

 1   common to most prisoners, such as lack of legal education and limited law library access, do not

 2   establish exceptional circumstances that warrant a request for voluntary assistance of counsel.

 3             Having considered the factors under Palmer, the court finds that plaintiff has failed to

 4   meet his burden of demonstrating exceptional circumstances warranting the appointment of

 5   counsel at this time.

 6             In addition, plaintiff has filed his third request for an extension of time to file an amended

 7   complaint pursuant to the court’s order of March 11, 2020. Given the COVID-19 pandemic, as

 8   well as the recent outbreak at the prison where plaintiff is housed, plaintiff is granted additional

 9   time in which to file his amended complaint. Plaintiff is reminded, however, that he is only

10   required to allege facts, not cite legal authorities, in his amended pleading.

11             Accordingly, IT IS HEREBY ORDERED that:

12             1. Plaintiff’s motion for the appointment of counsel (ECF No. 16) is denied without

13   prejudice;

14             2. Plaintiff’s request for an extension of time (ECF No. 16) is granted;

15             3. Plaintiff is granted sixty days from the date of this order in which to file an amended

16   complaint; and

17             4. The Clerk of the Court is directed to send plaintiff the form for filing a civil rights

18   complaint by a prisoner.

19   Dated: July 1, 2020

20
21

22
     /huds0481.31+36sec(2)
23

24

25

26
27

28
                                                           2
